Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/579,629, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.   Specifically, Application No. 14/579,629 makes no mention of the following claim limitations:
From claim 21: “…a welding power supply configured to supply a welding power output for a first welding type… and condition the total power output to create a second welding type different from the first type.”
From claim 22: “…wherein the first welding type is a stick welding type and the welding power output is a constant current power output…”
From claim 32: “…a welding power supply configured to supply a first welding power output with a constant voltage or a constant current for a first welding type torch; …and condition the total power output to output a second welding power for a second welding type torch.
From claim 33: “…wherein the first welding power output is constant voltage.”
From claim 34: “…wherein the second welding power is constant current.”
From claim 39: “…a charger…”
From claim 40: “…a stick welding power supply configured to supply a constant current power output; …and condition the total power output to create a metal inert gas arc for a metal inert gas type welding torch.
Although the Applicant suggests in the Remarks dated 20 May 2022, that these new limitations can be found in paragraphs 0015-0016 of the Specification, respectfully submit that these paragraphs make no mention of constant voltage or constant current sources.  Furthermore, although paragraph 0015 states that the energy storage caddy can provide a boost to a stick welding machine or to a metal inert gas welding machine, there is no mention of using the energy storage caddy to change the welding machine from a stick-welding type to a metal-inert-gas-welding type, as required in claims 21-22.  Finally, there is no mention of using different types of torches or a charger in either paragraph 0015 or paragraph 0016.  As a result, claims 21-40 are not entitled to the benefit of the filing date of Application 14/579,629 but instead have an effective filing date of 6 May 2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second welding type torch” of claim 32 and the “charger” of claim 39 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.  
For example, the Abstract begins: “Embodiments of the present disclosure are directed toward an energy storage caddy configured…”  Recommend instead beginning with: “An energy storage caddy is configured…”
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control circuitry” in claims 25-27 and 35-36.  
The functional language attributed to the generic placeholder “control circuitry” includes the following: 
“…to synchronize operation of the welding power supply and the energy storage caddy based on at least one of the one or more properties” (claim 25)
“…to control the power electronics to output the supplemental power output to provide additional amperage for the welding power output to clear a short during a metal inert gas arc welding operation” (claim 26) 
“…to control output of the supplemental power output to provide high energy for a short duration to start an arc during a metal inert gas arc welding operation” (claim 27) 
“…controls the welder to enter a low idle or sleep mode while providing the total power output when the energy storage device is at or near a full charge” (claim 35)
“…to control the power electronics to boost the voltage of the first welding power output, combine the boosted first welding power output with the supplemental power output to produce a stick welding power output” (claim 36).
Structure from the Specification “read into” the Claims includes the following:
User Interface (70, fig. 3)
Display (72, fig. 3)
Input Controls (74, fig. 3)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22, 25-27, and 35-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 22 recites “plasma cutting.”  However, the Specification discloses a welding system and makes no mention of how plasma cutting can be accomplished by a welding system.  As a result, the Specification fails to teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.  
Claims 25-27 and 35-36 recite “control circuitry” which is attributed with accomplishing the following functional limitations: 
(1) synchronizing the operations of the welding power supply and energy storage caddy in claim 25, 
(2) providing additional amperage to clear a short during a metal inert gas arc welding operation in claim 26, 
(3) providing additional high energy for a short duration to start an arc during metal inert gas arc welding operation in claim 27, 
(4) controlling the welder to enter a sleep mode when the energy storage device has a full charge in claim 35, and 
(5) combining power outputs to produce a stick welding output in claim 36.   
The Specification fails to disclose any computing device or algorithm that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the Specification itself must explain how the claimed function is achieved. The Specification fails to teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The limitation “control circuity” in claims 25-27 and 35-36 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Specifically, the structure described in the specification does not perform the entire function in the claim and does not disclose a device with a processor or any executable software to control the operations of the welding power supply and energy storage caddy to accomplish the functional limitations in claims 25-27 and 35-36.  Additionally, the Specification does not disclose any software or an algorithm capable of accomplishing the claimed functions.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 21-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the first power output" in lines 5 and 9.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of the examination, the limitation will be interpreted as “the welding power output.”
Claim 22 recites “…plasma cutting,…”  However, it is unclear how a welding system is able to cut instead of weld.  Since there is no way of determining the requisite degree of the term “plasma cutting” in the context of a welding system and because the Specification makes no mention of “plasma cutting,” as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended.	
Claim 26 recites “wherein the control circuitry is further configured to control the power electronics to output the supplemental power output to provide additional amperage for the welding power output to clear a short during a metal inert gas arc welding operation.”  However, claim 21 attributes the “supplemental power output” to the “energy storage device” and the “welding power output” to the “welding power supply.”  As a result, it is unclear how the supplemental power is able to provide additional amperage to the welding power output, when the supplemental power and the welding power output were claimed as being two distinct and separate power sources.  Referencing paragraph 0015 of the Specification, which makes no mention of the welding power output but only makes mention of using additional amperage from the energy storage caddy, for the purpose of the examination, the limitation will be interpreted as ““wherein the control circuitry is further configured to control the power electronics to output the supplemental power output to provide additional amperage 
Claim 27 recites “wherein the control circuitry is further configured to control output of the supplemental power output to provide high energy for a short duration to start an arc during a metal inert gas arc welding operation.”  However, the Specification makes no mention of using the supplemental power for an arc start but instead describes using the energy caddy to cause the arc start (in fig. 1C, the dotted line shows the “a welder combined with an energy storage caddy,” para 0016).  As a result, this limitation is unclear in view of the Specification.  For the purpose of the examination, claim 27 will be interpreted as “wherein the control circuitry is further configured to control output of the total power output to provide high energy for a short duration to start an arc during a metal inert gas arc welding operation.”  
Claim 29 recites “wherein the power electronics are further configured to condition the supplemental power output for low amperage duty for the regulated metal deposition welding processes.” However, the Specification makes no mention of using the supplemental power for a low amperage duty but instead describes using the energy caddy (para 0015).  As a result, this limitation is unclear in view of the Specification.  For the purpose of the examination, claim 29 will be interpreted as “wherein the power electronics are further configured to condition the total power output for low amperage duty for the regulated metal deposition welding processes.”  
Claims 31 and 38 recite the limitation "thereof.”  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the antecedent for the pronoun “there” in “thereof” is meant to be a “buck converter,” “a boost converter,” or “a buck/boost converter.”  For the purpose of the examination, claim 38 will be interpreted as “wherein the power electronics comprises a buck converter, a boost converter, or a buck/boost converter
Claim 32 recites “a first welding type torch” and “a second welding type torch.”  However, the Specification, makes no mention of using multiple torches but only discloses using a singular torch.  As a result, these limitations are unclear in view of the Specification.  For the purpose of the examination, the limitation will be interpreted, similar to claim 21, as “a first welding type
Claim 35 recites the limitation "the welder.”  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of the examination, the limitation will be interpreted as “the the welding power supply.”
Claim 35 recites “the control circuitry controls the welder to enter a low idle or sleep mode while providing the total power output when the energy storage device is at or near a full charge.”  Claim 32 requires that one “combine the first welding power output and the supplemental power output to produce a total power output.”  The power from the welder appears to be the “first welding power output.”  As a result, it is unclear how the first welding power output is in a low idle or sleep mode (interpreted as being near zero power), yet still the “total power output” is achieved.  Additionally, is unclear if the conditional requirement “when the energy storage device is at or near a full charge” further limits the claim.  For example, if one of ordinary skill made an energy storage device that did not recharge, then it is unclear if this built product would infringe on claim 35, because the limitations of claim 35 are not positively recited.  For the purpose of the examination, the limitation will be interpreted as “wherein the energy storage device is at or near a full charge and the control circuitry controls the welder to enter a low idle or sleep mode the full charge.”  
Claim 39 recites the limitation " a charger configured to charge the energy storage device with the secondary power output.”  There is insufficient antecedent basis for this limitation in the claim.  Moreover, the Specification makes no mention of a “charger” so it is unclear what the Applicant intended to claim.  Since there is no way of determining the requisite degree of the term “the secondary power output,” as best understood, if the prior art comprises the claimed “charger,” it will be presumed that the system can operate as intended.
Claims 23-25, 28, and 30 are rejected based on their dependency to claim 21.  Claims 33-34, and 36-37 are rejected based on their dependency to claim 32.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21 and 23-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Albrecht et al. (US-7183517-B2, hereinafter Albrecht ‘517).
Regarding claim 21, Albrecht ‘517 teaches a welding system (“Portable Welding-type Apparatus With Interchangeable Energy Storage Device,” title), comprising: 
a welding power supply (external power source 52, fig. 4) configured to supply a welding power output (“power from charger 50,” column 6, line 45) for a first welding type (fig. 6 shows a “SMAW type process,” column 9, line 64); and 
an energy storage caddy (energy storage device 26, figs. 1 and 4) physically separate from the welding power supply (“external power source 52 may be a transmission power receptacle, a portable generator, a generator, a turbine, a fuel cell, a scissors lift or a vehicle,” column 6, lines 22-25), the energy storage caddy configured to receive the welding power output from the welding power supply (connection between the charger 50 and the energy storage device 26, as shown in fig. 4), wherein the energy storage caddy comprises: 
an energy storage device (batteries 40-48, fig. 4) configured to provide a supplemental power output (column 6, lines 43-46 and claim 16; construed as the power across batteries 40-48, fig. 4); and 
power electronics (boost circuit 36 and buck converter 38, fig. 4) configured to: 
combine the welding power output and the supplemental power output to produce a total power output (“a charger 50 having a charging circuit is connected across batteries 40 48 to provide additional power to the welding-type apparatus,” column 6, lines 2-4; the combined power across the charger 50 and the batteries 40-48 provided from the energy storage device 26 and supplied to the boost circuit 36 and the buck converter 38 is construed as the claimed “total power output”); and 
condition the total power output to create a second welding type (fig. 7 shows a GMAW welding process, which is different from a SMAW welding process) different from the first type (referring to fig. 1, “when operating in a GMAW type process wherein a relatively constant open circuit voltage is required, inductor L2 and capacitor C2 are switched into buck converter 38,” column 7, lines 57-59).
Albrecht ‘517, fig. 4

    PNG
    media_image1.png
    453
    763
    media_image1.png
    Greyscale

Regarding claim 23, Albrecht ‘517 teaches wherein the power electronics (boost circuit 36 and buck converter 38, fig. 4) are further configured to adjust or modify one or more properties (“duty cycle of discrete switch Q2,” column 7, lines 20-21; “on/off duty cycle of discrete switch Q1,” column 7, lines 55-56) of the welding power output and the supplemental power output to produce the total power output (power provided by the buck converter 38 to the torch 16, fig. 4; column 8, lines 33-48 describes controlling the switches Q1 and Q2 to minimize the requirements on capacitor C1).
	Regarding claim 24, Albrecht ‘517 teaches wherein the one or more properties of the welding power output, the supplemental power output, or the total power output includes voltage, amperage, an output waveform, or a phase (modifying the duty cycle of switches Q1 and Q2 will affect the voltage, amperage, and the output waveform provided to the torch 16, as shown by the circuit in fig. 4; “phase shifting” is taught in column 8, line 54).
	Regarding claim 25, Albrecht ‘517 teaches further comprising control circuitry (“control circuit,” column 7, line 18; used to turn Q2 “on” or “off”) to synchronize operation of the welding power supply and the energy storage caddy based on at least one of the one or more properties (when “on,” batteries 40-48 provide power to the boost circuit; when “off,” batteries 40-48 are recharged by the charger 50, described column 6, lines 53-65).
	Regarding claim 26, Albrecht ‘517 teaches wherein the control circuitry (“control circuit,” column 7, line 18) is further configured to control the power electronics to output the supplemental power output to provide additional amperage (“additional power,” column 6, line 4) to clear a short (“when starting the arc, such that the current naturally increases to assist in clearing the short,” column 11, lines 29-30) during a metal inert gas arc welding operation (“Gas Metal Arc Welding-type process (GMAW),” column 4, lines 52-53; “a natural droop of the output of buck converter 34, FIG. 4, is achieved,” column 11, lines 23-25; using capacitor C2 and inductor L2 in fig. 4 for GMAW processes is taught, column 6, lines 16-20).
	Regarding claim 27, Albrecht ‘517 teaches wherein the control circuitry (“control circuit,” column 7, line 18) is further configured to control output of the total power output (“additional power,” column 6, line 4) to provide high energy (“when starting the arc, such that the current naturally increases to assist in clearing the short,” column 11, lines 29-30) for a short duration to start an arc during a metal inert gas arc welding operation (“Gas Metal Arc Welding-type process (GMAW),” column 4, lines 52-53; “a natural droop of the output of buck converter 34, FIG. 4, is achieved,” column 11, lines 23-25; using capacitor C2 and inductor L2 in fig. 4 for GMAW processes is taught, column 6, lines 16-20).
	Regarding claim 28, Albrecht ‘517 teaches wherein the power electronics (boost circuit 36 and buck converter 38, fig. 4) are further configured to condition the total power output for regulated metal deposition welding processes (the buck converter is used to regulate the voltage and current output, column 2, line 55-63).
	Regarding claim 29, Albrecht ‘517 teaches wherein the power electronics (boost circuit 36 and buck converter 38, fig. 4) are further configured to condition the total power output for low amperage duty (“when discrete switch Q2 is turned off…directly to buck converter 38…the current in inductor L3 decreases,” column 7, lines 31-40) for the regulated metal deposition welding processes (column 2, line 55-63).
	Regarding claim 30, Albrecht ‘517 teaches wherein the power electronics (boost circuit 36 and buck converter 38, fig. 4) are further configured to condition the total power output for pulse capable welding processes (“pulse width modulation (PWM),” column 7, line 20).
	Regarding claim 31, Albrecht ‘517 teaches wherein the power electronics include a buck converter, a boost converter, or a buck/boost converter (boost circuit 36 and buck converter 38, fig. 4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22, 32-34, 36, and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht et al. (US-7183517-B2, hereinafter Albrecht ‘517) as applied to claim 21 above and further in view of Kikuchi et al. (US-5250786-A).
Regarding claim 22, Albrecht ‘517 teaches wherein the first welding type is a stick welding type (fig. 6 shows a “SMAW type process,” column 9, line 64), the power electronics further configured to condition the total power output for the second welding type including a metal inert gas arc (“when operating in a GMAW type process wherein a relatively constant open circuit voltage is required, inductor L2 and capacitor C2 are switched into buck converter 38,” column 7, lines 57-59; fig. 7 shows a GMAW welding process), plasma cutting, multi-process welding (claim 9), or induction (“induction heaters,” column 3, line 45).  Albrecht ‘517 does not explicitly disclose and the welding power output is a constant current power output (although Albrecht ‘517 teaches that the external power source 52 can be a “generator,” “turbine,” “fuel cell” or a “truck or a forklift,” column 6, line 30; Albrecht ‘517 does not explicitly disclose that these sources provide DC power).
However, in the same field of endeavor of portable welding systems, Kikuchi teaches the welding power output (output from engine-driven welder 20, fig. 2) is a constant current power output (“converted into d-c,” column 4, line 53).

Kikuchi, fig. 2

    PNG
    media_image2.png
    450
    655
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Albrecht ‘517 to include, an engine-driven welder 20, in view of the teachings of Kikuchi, by using the engine-driven welder 20, as taught by Kikuchi, for the external power source 52, as taught by Albrecht ‘517, because arc welders are often used for welding operations at sites where no electric power is available, and although diesel engines or conventional gasoline engines may be employed, the exhaust gas, noise, vibration and fuel consumption caused by the engines make it impossible to use in indoor sites and only allow for high-current welding operations, but by using an engine-driven welder that converts AC power to DC power, placed in parallel with a battery-driven welder, both low-current welding operations and high-current welding operations are enabled efficiently (column 1, lines 13-63; column 3, lines 30-33).
Regarding claim 32, Albrecht ‘517 teaches a welding system (“Portable Welding-type Apparatus With Interchangeable Energy Storage Device,” title), comprising: 
a welding power supply (external power source 52, fig. 4) configured to supply a first welding power output (“power from charger 50,” column 6, line 45) for a first welding type (fig. 6 shows a “SMAW type process,” column 9, line 64); and 
an energy storage caddy (energy storage device 26, figs. 1 and 4) physically separate from the welding power supply (“external power source 52 may be a transmission power receptacle, a portable generator, a generator, a turbine, a fuel cell, a scissors lift or a vehicle,” column 6, lines 22-25), the energy storage caddy configured to receive the first welding power output from the welding power supply (connection between the charger 50 and the energy storage device 26, as shown in fig. 4), wherein the energy storage caddy comprises: 
an energy storage device (batteries 40-48, fig. 4) configured to provide a supplemental power output (column 6, lines 43-46 and claim 16; construed as the power across batteries 40-48, fig. 4); and 
power electronics (boost circuit 36 and buck converter 38, fig. 4) to: 
combine the first welding power output and the supplemental power output to produce a total power output (“a charger 50 having a charging circuit is connected across batteries 40 48 to provide additional power to the welding-type apparatus,” column 6, lines 2-4; the combined power across the charger 50 and the batteries 40-48 provided from the energy storage device 26 and supplied to the boost circuit 36 and the buck converter 38 is construed as the claimed “total power output”); and 
condition the total power output to output a second welding power for a second welding type (fig. 7 shows a GMAW welding process, which is different from a SMAW welding process; referring to fig. 1, “when operating in a GMAW type process wherein a relatively constant open circuit voltage is required, inductor L2 and capacitor C2 are switched into buck converter 38,” column 7, lines 57-59).  Albrecht ‘517 does not explicitly disclose a first welding power output with a constant voltage or a constant current (although Albrecht ‘517 teaches that the external power source 52 can be a “generator,” “turbine,” “fuel cell” or a “truck or a forklift,” column 6, line 30; Albrecht ‘517 does not explicitly disclose that these sources provide DC power).
However, in the same field of endeavor of portable welding systems, Kikuchi teaches a first welding power output (output from engine-driven welder 20, fig. 2) a first welding power output with a constant voltage or a constant current (“converted into d-c,” column 4, line 53).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Albrecht ‘517 to include, an engine-driven welder 20, in view of the teachings of Kikuchi, by using the engine-driven welder 20, as taught by Kikuchi, for the external power source 52, as taught by Albrecht ‘517, because arc welders are often used for welding operations at sites where no electric power is available, and although diesel engines or conventional gasoline engines may be employed, the exhaust gas, noise, vibration and fuel consumption caused by the engines make it impossible to use in indoor sites and only allow for high-current welding operations, but by using an engine-driven welder that converts AC power to DC power, placed in parallel with a battery-driven welder, both low-current welding operations and high-current welding operations are enabled efficiently (column 1, lines 13-63; column 3, lines 30-33).
Regarding claim 33, Albrecht ‘517 teaches the invention as described above but does not explicitly disclose wherein the first welding power output is constant voltage.
However, in the same field of endeavor of portable welding systems, Kikuchi teaches wherein the first welding power output (output from engine-driven welder 20, fig. 2) is constant voltage (“converted into d-c,” column 4, line 53).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Albrecht ‘517 to include, an engine-driven welder 20, in view of the teachings of Kikuchi, by using the engine-driven welder 20, as taught by Kikuchi, for the external power source 52, as taught by Albrecht ‘517, because arc welders are often used for welding operations at sites where no electric power is available, and although diesel engines or conventional gasoline engines may be employed, the exhaust gas, noise, vibration and fuel consumption caused by the engines make it impossible to use in indoor sites and only allow for high-current welding operations, but by using an engine-driven welder that converts AC power to DC power, placed in parallel with a battery-driven welder, both low-current welding operations and high-current welding operations are enabled efficiently (column 1, lines 13-63; column 3, lines 30-33).
Regarding claim 34, Albrecht ‘517 teaches the invention as described above but does not explicitly disclose wherein the first welding power output is constant current.
However, in the same field of endeavor of portable welding systems, Kikuchi teaches wherein the first welding power output (output from engine-driven welder 20, fig. 2) is constant current (“converted into d-c,” column 4, line 53).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Albrecht ‘517 to include, an engine-driven welder 20, in view of the teachings of Kikuchi, by using the engine-driven welder 20, as taught by Kikuchi, for the external power source 52, as taught by Albrecht ‘517, because arc welders are often used for welding operations at sites where no electric power is available, and although diesel engines or conventional gasoline engines may be employed, the exhaust gas, noise, vibration and fuel consumption caused by the engines make it impossible to use in indoor sites and only allow for high-current welding operations, but by using an engine-driven welder that converts AC power to DC power, placed in parallel with a battery-driven welder, both low-current welding operations and high-current welding operations are enabled efficiently (column 1, lines 13-63; column 3, lines 30-33).
	Regarding claim 36, Albrecht ‘517 teaches further comprising control circuitry (boost control circuit 32 and buck control circuit 34, fig. 2) configured to control the power electronics (boost circuit 36 and buck converter 38, fig. 4) to boost the voltage of the first welding power output (“voltage from the received power is boosted,” column 5, line 28), combine the boosted first welding power output with the supplemental power output (“a charger 50 having a charging circuit is connected across batteries 40 48 to provide additional power to the welding-type apparatus,” column 6, lines 2-4) to produce a stick welding power output (fig. 6 shows a “SMAW type process,” column 9, line 64).
Regarding claim 38, Albrecht ‘517 teaches wherein the power electronics include a buck converter, a boost converter, or a buck/boost converter (boost circuit 36 and buck converter 38, fig. 4).
	Regarding claim 39, Albrecht ‘517 teaches wherein the energy storage caddy comprises a charger (charger 50, fig. 4) configured to charge the energy storage device with the secondary power output (claim 13).
	Regarding claim 40, Albrecht ‘517 teaches a welding system (“Portable Welding-type Apparatus With Interchangeable Energy Storage Device,” title), comprising: 
a stick welding (fig. 6 shows a “SMAW type process,” column 9, line 64) power supply (external power source 52, fig. 4; construed such that the power source 52 taught by Albrecht ‘517 can be used for SMAW welding) configured to supply a current power output (“power from charger 50,” column 6, line 45); and 
an energy storage caddy (energy storage device 26, fig. 4) physically separate from the stick welding power supply (“external power source 52 may be a transmission power receptacle, a portable generator, a generator, a turbine, a fuel cell, a scissors lift or a vehicle,” column 6, lines 22-25), the energy storage caddy configured to receive the current power output from the stick welding power supply (connection between the charger 50 and the energy storage device 26, as shown in fig. 4), wherein the energy storage caddy comprises: 
an energy storage device (batteries 40-48, fig. 4) configured to provide a supplemental power output (column 6, lines 43-46 and claim 16; construed as the power across batteries 40-48, fig. 4); and 
power electronics (boost circuit 36 and buck converter 38, fig. 4) configured to: 
combine the constant current power output and the supplemental power output to produce a total power output (“a charger 50 having a charging circuit is connected across batteries 40 48 to provide additional power to the welding-type apparatus,” column 6, lines 2-4; the combined power across the charger 50 and the batteries 40-48 provided from the energy storage device 26 and supplied to the boost circuit 36 and the buck converter 38 is construed as the claimed “total power output”); and 
condition the total power output to create a metal inert gas arc (fig. 7 shows a GMAW welding process, which is different from a SMAW welding process; referring to fig. 1, “when operating in a GMAW type process wherein a relatively constant open circuit voltage is required, inductor L2 and capacitor C2 are switched into buck converter 38,” column 7, lines 57-59; construed such that the inductor L2 and capacitor C2 can be switched into the buck converter 38 to provide power for a GMAW welding process) for a metal inert gas type welding torch (torch 16, fig. 4). 
Albrecht ‘517 does not explicitly disclose a power supply configured to supply a constant current power output (although Albrecht ‘517 teaches that the external power source 52 can be a “generator,” “turbine,” “fuel cell” or a “truck or a forklift,” column 6, line 30; Albrecht ‘517 does not explicitly disclose that these sources provide DC power).
However, in the same field of endeavor of portable welding systems, Kikuchi teaches a power supply (output from engine-driven welder 20, fig. 2) configured to supply a constant current power output (“converted into d-c,” column 4, line 53).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Albrecht ‘517 to include, an engine-driven welder 20, in view of the teachings of Kikuchi, by using the engine-driven welder 20, as taught by Kikuchi, for the external power source 52, as taught by Albrecht ‘517, because arc welders are often used for welding operations at sites where no electric power is available, and although diesel engines or conventional gasoline engines may be employed, the exhaust gas, noise, vibration and fuel consumption caused by the engines make it impossible to use in indoor sites and only allow for high-current welding operations, but by using an engine-driven welder that converts AC power to DC power, placed in parallel with a battery-driven welder, both low-current welding operations and high-current welding operations are enabled efficiently (column 1, lines 13-63; column 3, lines 30-33).
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Albrecht et al. (US-7183517-B2, hereinafter Albrecht ‘517) in view of Kikuchi et al. (US-5250786-A) as applied to claim 32 above and further in view of Albrecht et al. (US-20110114607-A1, hereinafter Albrecht ‘607).
Albrecht ‘517 teaches the invention as described above but does not explicitly disclose further comprising control circuitry, wherein during a welding operation, wherein the energy storage device is at or near a full charge and the control circuitry controls the welder to enter a low idle or sleep mode when the energy storage device is at or near the full charge.
However, in the same field of endeavor of portable welding systems, Albrecht ‘607 teaches further comprising control circuitry (controller 12, fig. 1), wherein during a welding operation, wherein the energy storage device is at or near a full charge (block 64, fig. 3) and the control circuitry controls the welder to enter a low idle or sleep mode (para 0021) when the energy storage device is at or near the full charge (block 66, fig. 3, where power comes from the battery and not the generator).
Albrecht ‘607, fig. 3

    PNG
    media_image3.png
    417
    663
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Albrecht ‘517 to include, providing power from the battery when the battery is fully charged, as taught by Albrecht ‘607, by having the engine-generator remain off while the battery is used to meet the commanded output, as taught by Albrecht ‘607, for the external power source 52 and the batteries 40-48, as taught by Albrecht ‘517, in order to reduce the amount of fuel consumed to power the welding operation, as compared to systems that run the engine-generator unit continuously to meet all commanded outputs (Albrecht ‘607, para 0021).
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Albrecht et al. (US-7183517-B2, hereinafter Albrecht ‘517) in view of Kikuchi et al. (US-5250786-A) as applied to claim 32 above and further in view of Matus et al. (US-20050061791-A1).
Albrecht ‘517 teaches the invention as described above but does not explicitly disclose wherein the energy storage caddy is integrated with a welding wire feeder.
However, in the same field of endeavor of portable welding systems, Matus teaches wherein the energy storage caddy is integrated with a welding wire feeder (“the wire feeder 20 may be disposed in the power source 12 to provide an integrated MIG welder,” para 0025).
Matus, fig. 2

    PNG
    media_image4.png
    582
    501
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Albrecht ‘517 to include, an integrated wire feeder, as taught by Matus, by integrating the wire feeder 20, as taught by Matus, into the energy storage device 26, as taught by Albrecht ‘517, in order to ease portability by integrating the wire feeder and the power source into a common housing, which provides a relatively compact and portable unit (Matus, para 0003).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Beeson (US-20100314181-A1) teaches a welding system to be used with hybrid vehicles, which supply the welder with DC power.
O’Connor (US-20140246411-A1) teaches a charging circuit in parallel with a regulator to increase the weld current output.
Albrecht et al. (US-20160175966-A1) is the PG Publication for the parent application no. 14/579,629.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        11/15/2022

/SANG Y PAIK/Primary Examiner, Art Unit 3761